DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not correct, as there is no claims recites the method step or methods for establishing a connection, and “Arrangement “is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs 20a, 20b mentioned in the claims (claims being is a part of description. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12 and 19 are objected to because the reference numeral 20a, 20b (along with 10, 10b) are repeatedly claiming as “housing”, however they are not discussed in the specification and not shown on any of the drawings. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 19, line 2 recites, “in a transmission control unit of a transmission” is grammatically awkward and appears to be missing punctuation and/or text. It is not clear that transmission of what or into what form?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-22 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by C. W. Klostermann (US 3,101,231) hereafter Klostermann. 
Regarding claim 19, as best understood, Klostermann discloses an arrangement for establishing an electrical connection and a mechanical connection in a transmission control unit , the arrangement comprising: an actuator 10 comprising electrical connection contacts (formed by spring wire) 21-26 anda device comprising a plug element 31-38 that comprises a housing (formed by) 31, 32 36 and a pair of contact spring wires (42) arranged and fixed in the housing 10, wherein the housing 10 comprises a pair of laterally arranged openings 38, and each of the contact spring wires 42 forms a spring pressure contact (formed by spring wire 42 at bow portion 42) proximate a respective one of the lateral openings (38, see fig. 5), and wherein the 
    PNG
    media_image1.png
    266
    782
    media_image1.png
    Greyscale
actuator 10 comprises a contact housing (body of 10) on a face end of the actuator, the plug element 31-38 insertable into and fixable within the contact housing (see annotated fig.).  
Regarding claim 20, as best understood, Klostermann discloses the electrical connection contacts 21-26 of the actuator 10 are configured as contact pins 3Response of January 21, 2022 (25), which form contacts together with the spring pressure contacts 42 of the plug element 31-38 (see fig. 8).  
Regarding claim 21, as best understood, Klostermann discloses the contact housing (body of 10) comprises detent or snap-in elements, which correspond to detent or snap-in elements of the plug element (see fig. 8).  
Regarding claim 22, as best understood, Klostermann discloses labyrinth sealings (formed by 29 and base portion of 10 and 35 and 31 of the plug element of a device) are arranged between the contact housing and the plug element (see fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12- 15, as best understood are rejected under 35 U.S.C. 103 as being unpatentable over C. W. Klostermann (US 3,101,231) hereafter Klostermann discloses in view of Kaufman (US 4,253,721) hereafter Kaufman.
Regarding claim 12, Klostermann discloses a device for establishing an electrical connection and a mechanical connection to an actuator 10 for a transmission control unit of a transmission, comprising: a plug element 31-38 that comprises: a housing 35, 37 35,37 and a pair of contact spring wires (42) arranged and fixed in the housing (35, 37), wherein the housing (35, 37) comprises a pair of laterally arranged openings (38), and each of the contact spring wires (42) forms a spring pressure contact (formed by spring wire 42, see fig. 5) proximate a respective one of the lateral openings (38, see fig. 5); 

    PNG
    media_image2.png
    356
    728
    media_image2.png
    Greyscale
However, Klostermann does not discloses the housing comprises two housing halves, which are joinable to each other and between which the contact spring wires are accommodated and fixed, and a continuous labyrinth sealing (wire 42, sealed between 32 and 35) is arranged between the contact spring wires 42; and the labyrinth sealing is a continuous groove G (formed between 32 and 35) and a ridge (body of wire within groove G (formed between 32 and 35) engaging into the groove.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the housing comprises two housing halves which are joinable to each other and between which the contact spring wires are accommodated and fixed as taught by Kaufman in order to have ease of assembly and if either first and second spring wire or upper half or lower half is broken then only one of them needs to be replaced thus reducing the maintenance cost.
It would also have been obvious to one having ordinary skill in the art at the time the invention was made to the housing comprises two housing halves, which are joinable to each other, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erichman, 168 USPQ 177, 179. Moreover, in order to have ease of assembly and if either first or second spring wire or upper half or lower half is broken then only one of them needs to be replaced thus reducing the maintenance cost.
Thus Klostermann as modified by Kaufman discloses all the claimed limitations except a continuous labyrinth sealing (is arranged between the contact spring wires; and the labyrinth sealing is a continuous groove and a ridge engaging into the groove. 
Upon assembling of parts of the modified art of Klostermann and Kaufman discloses a continuous labyrinth sealing (wire 42, sealed between 32 and 35) is arranged between the contact spring wires 42; and the labyrinth sealing is a continuous groove G (formed between 32 and 35) and a ridge (body of wire within groove G (formed between 32 and 35) engaging into the groove as stated previously.
Regarding claim 13, Klostermann discloses each of the contact spring wires 42 is connected to a respective electrical lead (to be connected at wire loop 46 (which is similar to 24 of receptacle connector)).
Regarding claim 14, Klostermann discloses the plug element 31-38 has a longitudinal or plug-in axis (a) and a pressure direction (F) of the electrical spring pressure contacts 42 (17a, 18a, 27a, 28a) extends essentially perpendicularly to the longitudinal axis (a) (see fig. 5).
Regarding claim 15, Klostermann discloses the plug element (10, 30) comprises detent or snap-in elements (V-shaped tapered channels) 17, 38 (see column 3, lines 32-55). 

Response to Arguments
Applicant's arguments filed on 1/21/2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831